Citation Nr: 0319411	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-42 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left leg.

2.  Entitlement to service connection for residuals of a 
bayonet wound to the left hand.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right ankle 
disability. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to August 
1973.  The veteran also had subsequent periods of service in 
reserve components from 1975 to 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the veteran's claims of service 
connection for residuals of a gunshot wound to the left leg, 
residuals of a bayonet wound to the left hand, and 
disabilities of the back, right knee, and right ankle.  

This appeal was before the Board on three earlier occasions - 
in December 1997, in February 2002, and in October 2002.  In 
December 1997, the Board remanded the appeal for additional 
evidentiary development; in February 2002, the Board 
undertook further development; and in October 2002, the Board 
remanded the appeal to honor the veteran's request for a 
personal (Travel Board) hearing before a Veterans' Law Judge 
at the RO.  In February 2003, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.

Initially, the Board notes that its' December 1997 and 
October 2002 remands referred to the claim of service 
connection for a knee disorder as being a claim for a 
"left" knee disorder.  However, for the reasons explained 
below, that Board finds that this earlier characterization 
was mistaken.

Specifically, a review of the record on appeal shows that the 
veteran, in his November 1993 claim, requested service 
connection for a knee injury that occurred at Fort Greely, 
Alaska.  Thereafter, subsequent RO actions, as well as the 
writings from the veteran, generically referred to this issue 
as a knee disorder.  See rating decisions dated in April 
1994; statement of the case issued in August 1996; and 
statements from the veteran received by the RO in July 1994, 
January 1995, May 1995, September 1996, and June 1997.  
Nonetheless, in the December 1997 and October 2002 remands, 
The Board characterized the issue as a claim for a "left" 
knee disorder as opposed to a knee disorder.  

However, at the December 1993 VA examination, the veteran 
specifically reported that he had injured his "right" knee 
while skiing at Fort Greely and sustained a gunshot wound to 
the "left" leg while in the Republic of Vietnam.  Moreover, 
while in remand status, the veteran filed with the RO an 
August 1999 statement in support of claim in which he 
specifically discussed having sustained a "right" knee 
injury while at Fort Greely, Alaska.  In addition, the record 
on appeal shows the RO obtained and associated with the 
record reserve component orders showing the veteran was 
ordered to active duty for training (ACDUTRA) from November 
to December 1977 at Fort Greely, Alaska.  The RO also 
received a chronological record of medical care, dated in 
November 1977, that shows the veteran's treatment for a 
"right" knee injury while on ACDUTRA.  In addition, the 
veteran filed with the RO an August 1999 letter from a 
private physician that notes the veteran having a history of 
a knee injury while in Alaska.  Subsequently, an August 2001 
rating decision and supplemental statement of the case, the 
RO characterized the veteran's claim for service connection 
for a knee disorder as a "right" knee disorder.  

Therefore, irregardless of the fact that the veteran failed 
to clarify this issue at the February 2003 personal hearing, 
the fact that the veteran's representative, in its VA Form 
646s and briefs to the Board, also misstated the issue on 
appeal, and the Board in its earlier remands incorrectly 
characterized this issue, the Board finds that the correct 
characterization of this issue is how it appears on the first 
page of this remand - service connection for a "right" knee 
disorder.


REMAND

The veteran, by and through his representative, contends that 
the veteran sustained a gunshot wound injury to the left leg 
while in combat in the Republic of Vietnam, a bayonet wound 
to the left hand while playing around with his fellow Marines 
while in the Republic of Vietnam, a right knee injury while 
on ACDUTRA from November to December 1977 at Fort Greely, 
Alaska, back injuries as a result of either his left leg or 
right knee giving way while working on scaffolding, and right 
ankle injuries as a result of either his left leg or right 
knee giving way while walking down some stairs. 

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in February 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claims file the veteran's 
service personnel records as well as partial copies of his 
reserve component personnel records and statements from the 
veteran's brother and mother.

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has obtained 
additional personnel records and the veteran has filed 
additional pleadings and evidence with the Board as well as 
testified at a hearing before the undersigned, in light of 
the Federal Circuits' decision, the case must be remanded.

As to the medical examinations, the Board notes that, while 
the veteran was provided VA examinations in December 1993 and 
February 1994, those examination reports took place before 
the RO obtained and associated with the record on appeal 
proof of the veteran having sustained a right knee injury 
while on ACDUTRA in November 1977 and therefore do not 
contain a medical opinion as to whether any current right 
knee disorder was caused by this documented in-service right 
knee injury.  Likewise, the record on appeal does not contain 
medical opinion evidence by VA as to whether the veteran's 
right knee disorder caused or made worse current back and 
right ankle disorders.  See 38 C.F.R. § 3.310: Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Therefore, on 
remand, the veteran must be provided a VA examination to 
satisfy 38 C.F.R. § 5103A(d). 

In view of the above, the appeal is REMANDED to the RO for 
the following actions:
1.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since his separation from active duty 
for his claimed disabilities.  Obtain all 
records identified by the veteran.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims.  
The letter should also specifically 
inform the veteran of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
examiner, prior to conducting the 
examination of the veteran, should review 
the claims' folder.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  

a.  As to the claim of service connection 
for a right knee disorder, the reviewing 
physician is asked to answer the 
following questions: 
i.  What are the diagnoses for the 
veteran's current right knee 
disorders?
ii.  Does any currently diagnosed 
right knee disorder have its onset 
during military service?  iii.  Was 
such a right knee disorder caused by 
any incident or event that occurred 
during military service?
iv.  If the veteran's right knee 
disorders includes arthritis, the 
examiner should state whether it 
manifested itself to a compensable 
degree within one year after the 
veteran's separation from active 
duty in August 1973?

Note:  In answering the above 
questions, the reviewing physician 
is asked to comment on the November 
1977 reserve component record that 
showed complaints, diagnoses, or 
treatment for a right knee disorder.

b.  As to the claims for secondary 
service connection for back and right 
ankle disorders, the reviewing physician 
is asked to answer the following 
questions: 
i.  What are the diagnoses for the 
veteran's current back and right 
ankle disorders?
ii.  Are any currently diagnosed 
back or right ankle disorders 
proximately due to, the result of, 
or aggravated by the veteran's right 
knee disorder?

Note:  In answering the above 
questions, the reviewing physician 
is asked to comment on the August 
1999 letter from Stephan J. 
Wittmann, M.D..

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
readjudicate the veteran's claims in 
light of the evidence received since the 
August 2001 supplemental statement of the 
case.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
August 2001 Supplemental Statement of the 
Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


